*4OPINION.
Murdock :
Section 302 (g) of the Revenue Act of 1926 includes in the gross estate “the excess over $40,000 of the amount receivable by all other beneficiaries [than the executor] as insurance under policies taken out by the decedent upon his own life.” That provision does not cover these policies, since they were not taken out by the decedent. Furthermore, he did not own the policies and actually had none of the indicia of ownership such as possession, power to pledge, or power to surrender. He had a limited power to name and change the beneficiary, but that was only with the approval of the owner, William Hahn & Co. The Commissioner erred in including the value of these policies in the decedent’s gross estate.
Decision wUl 5c entered imder Bule 60.